 SPINOZA, INC.Spinoza,Inc. and Jessie C. Davis, Donald H.Pender-graph,George L. Smith,Perry E.Miller,Obie V.Wasden,Jeremiah Winters. Cases12-CA-5448-1,12-CA-5448-2, 12-CA-5448-3, 12-CA-5448-4,12-CA-5448-5, and 12-CA-5448-6October 6, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 22,1972,Administrative Law Judge`'Thomas S. Wilson issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings,2 andconclusions of the Administrative Law Judge as mod-ified herein and to adopt his recommended Order.To the extent that the Administrative Law Judgeimplies that the employees'letter was protected activi-ty because they were correct in their statements thatGraham was,in fact,failing to perform his work effi-ciently,we do not rely on that rationale. Withoutpassing on the merits of the complaints in the letter,we find the letter was protected activity since it wasclearly for the employees'mutual aid or protectionover a matter of concern to all the employees and overwhich Respondent had control.Thus,the particularmerits of the employees'complaints are irrelevant toa finding that the letter was protected.MushroomTransportation Company, Inc.,142 NLRB 1150, 1158,reversed on other grounds 330 F.2d 683(C.A. 3).Similarly, the petition was protected. The peti-tion,as Smith,its author,stated, and as the Adminis-trative Law Judge noted,was meant to make Bordenaware that,if it took over the balance of Respondent'scontract,Respondent'semployees would desire towork for Borden. In such circumstances, we agreewith the Administrative Law Judge's conclusions thatthe petition was protected activity.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Spinoza, Inc, its officers,agents, successors, and assigns shall take the actionset forth in the said recommended Order.525iThe title "TrialExaminer"was changed to "Administrative Law Judge"effective August 19, 1972.2We hereby correctcertain inadvertent errors made by the AdministrativeLaw Judge. (1) Graham's immediate supervisor was Howard Martin notCharlesMiller, as statedby the AdministrativeLaw Judge,and it was Martinand not Miller who decided with Graham to discharge the Charging Parties.(2) It was UnionRepresentativeAl Taylor andnot Dave Joyner who refusedto show Smitha copy of thecontract between Respondent and Borden. Also,contrary to the Administrative Law Judge,we find no evidence that thecontract negotiations were stalled throughthe inabilityto get Graham to thenegotiatingtableTherewere 16 negotiating sessions.Graham testified herepresented Respondent at these sessions and the record does not indicateGraham's absence from them.Hence it can hardly be said that there was anyinability toget Graham to these sessionsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon charges dulyfiled on January 17 or January 21, 1972, by the individualcomplainants listed in the caption, hereinafter referred to byname or as the Charging Parties, the General Counsel of theNational Labor Relations Board, herein referred to as theGeneral Counsel' and the Board, respectively, by the Re-gional Director for Region 12 (Tampa, Florida), issued itscomplaint dated February 23, 1972, against Spinoza, Inc.,herein referred to as the Respondent.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and (3) andSection 2(6) and (7) of the Labor Management RelationsAct, 1947, as amended, herein referred to as the Act.Respondent duly filed itsanswer admitting certain alle-gations to the complaint but denying the commission of anyunfair labor practices.Pursuant to notice, a hearing hereon was held beforeme in Bradenton, Florida, on March 29, 1972. All partiesappeared at the hearing, were represented by counsel, andwere afforded full opportunity to be heard, to produce andcross-examine witnesses,and to introduce evidence materialand pertinent to the issues. At the conclusion of the hearingGeneral Counsel made an oral argument consisting largelyof citation of cases. A brief was received from Respondenton April 24, 1972.Upon the entire record in the case and from my obser-vation of the witnesses,Imake the following:FINDINGS OF FACTIBUSINESSOF RESPONDENTThe complaint alleged, the answer admitted, and I there-fore find:Spinoza,Inc., is,and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of the State of Delaware. At all timesmaterial herein Respondent has maintained an office andiThistermspecificallyincludesthe attorneyappearing for the GeneralCounselat the hearing.199 NLRB No. 93 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDplace of business at Piney Point, Florida, where it is engagedin the business of industrial engineering,construction, andcontract industrialmaintenance.During the past 12months, which period is representative of all times materialherein,Respondent has purchased goods, materials, andsupplies valuedin excessof $50,000, directly from pointslocated outside the State of Florida.Accordingly, I found that Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE UNION INVOLVEDInternational ChemicalWorkers Union and its JointCouncil No. 1, is now, and has been at all times materialherein, a labor organization admitting to membership theemployees of Respondent.IIITHE UNFAIR LABOR PRACTICESA. The FactsAt all times material here Borden Chemical Company(Borden) has operated a phosphate fertilizer plant at PineyPoint, Florida, where it employs approximately 75 produc-tion workers.For the past 6 years Borden has had a contract, costplus 40 percent, with Respondent whereby Respondent fur-nishes the Piney Point plant maintenance mechanics, car-penters,welders,millwrights, typemechanicalmen,laborers, and some equipment operators, in total some 85employees including about 37 skilled employees. The con-tract is said to be cancelable at the option of either partyupon 90 days'notice?Respondent's operations at Piney Point are under thedirectionofGeneralManagerRobertP.Graham.Respondent's only permanent office in Florida is in theBorden Piney Point plant. All Respondent's employees re-port at that plant where they punch timecards which aresent to the local bank which issues checks to the employeeson Spinoza checks. These timecards are also used to justifyRespondent's charges to Borden under the contract. Re-spondent has its own foremen in the various divisions of theplant but its employees also take orders directly from theBorden supervisors as well as Respondent's.Becoming dissatisfied with the joint supervision andthe lack of pay increases, Respondent's employees in the fallof 1970 sought out Joint Council No. 1, InternationalChemical Workers Union to represent them in their deal-ings with Respondent.On October 14, 1970, the Union filed representationpetitions with the Board's Regional Office in Tampa, Flori-da, on behalf of Respondent's employees and also on behalfof the Borden employees. After a hearing the Regional Of-fice decided that the appropriate units consisted of the em-ployees of Respondent by themselves and the employees ofBorden by themselves rather than a single comprehensiveunit of all the employees working at the Piney Point plant.On January 22, 1971,electionswere held in each of2The contract itself was not put in evidence.these appropriate units. The Respondent employees votedin favor of union representation whereas the employees ofBorden voted against the Union.The Union was certified as Respondent's employees'bargaining representative'on February 2, 1971.Negotiations for a contract began in March 1971. Re-spondent was represented in these negotiations by RobertP. Graham and the Union by Doug Joyner, Al Taylor, andMike Higgins, business representatives, along with employ-ees George L. Smith and Ben Hogg. Since that time therehave been 16 negotiatingsessionslasting in total for approx-imately 40 hours. Agreement has been reachedon some ofthe terms of a contract but, when those negotiations con-cluded, the issue of wages had not even been discussed.Consequently no agreement has been reached between theparties.BusinessRepresentative Joyner told the employeeshe represented that the negotiations were extremely difficultbecause of the 90-day cancellation clause in the Respon-dent-Borden contract. Although Joyner had a copy of thatcontract, he refused to show the same to the employeesalthough requested to do so.During these protracted negotiations, Borden tookover some of the electrical maintenance work theretoforedone by Respondent under its contract. Also during thistime Sam Kilby, maintenance superintendent for Borden,was asked by George Smith, then acting Local union presi-dent, if Borden was going to take over all the maintenancework. Kilby answered that they would like to but theycouldn't do it but added that "he was working on it." Thediscussion went so far as having Kilby inquire of Smithwhich of Respondent's employees he would retain in theevent that Smith were to become maintenance foreman forBorden. From this conversation Smith received the impres-sion that Borden might well be going to take overRespondent's maintenance work. Other of Respondent'semployees had received the same impression. Thus,Respondent's employees were left in a highly unsatisfactorysituation.The negotiations for a contract were stalled through theinability to get Graham to the negotiating table and throughthe apparent disinterest of the union business representa-tives.There was also the actual take over of some ofRespondent's maintenance work by Borden plus the rumorsthat Borden might take over all the maintenance work.In this unsatisfactory state of affairs, Smith, after con-sultationwith other Local officers and union members,wrote a long letter to the Labor Department in Washington,D.C., detailing the employees' plight and requesting adviceon how to proceed. Whatever answer the Labor Depart-ment made, if any, is not in evidence.On or about October 6, 1971, Smith prepared andsigned the following communication to Vice PresidentCharles Miller who was Graham's immediate superior andlocated in the Respondent's head office in Houston, Texas.This letter read as follows:We are writing you, concerning your operationsfor Borden Chemical Co. at Piny Point Florder.Many of the people on your payroll, feel the com-pany is Anti-labor and Anti-Union and that your nameon our paycheck, is only for the purpose of keepingorganized labor out of Borden's plant. There are some SPINOZA, INC.of us,who feel no company would knowing set them-selves up in this manner.We have very carefuly analyzed our experiencesand reviewed our communications with your managingsupervisor.We have come to the conclusion, that itmay very well be, you are not aware of the true factsconcerningyour operations here. That your operationshave deterioated to the point, where the only serviceyour company renders here is—time keeper for themaintenance personal,That because of this,we findourselves working for Borden,with your company'sname on our pay checks. That your operations here areso unimportant to the company, that your supervisorMr. Graham does not have to be here only two (2) orthree (3) hours a week and some weeks not atall. Thatif you should call Mr. Graham, you would be told, thathe was out in the plant,or was expected in soon, toleave your name or number and thay would have himcall you when he came in. The office man then calls Mr.Graham where ever he is, and he calls you from there.That some of the crew leaders and foreman do notperform theirduties asthey should and complaints byforman and even Borden's personal lands on deaf earsbecause the men are frinds of Mr. Graham or frinds offrinds of Mr. Graham. That the same Mr. Graham haspromised and agreed to do things that he would not do.These facts have forced the morale of the men solow, that they do not wante to worke over or come inon callouts. They look upon Mr. Graham with disre-spect and with out admiration.There has been a num-ber of times when the men wanted to walk out, but wewere able to talk them out of it.We have been in commnication with the laborboard in Washington and have furnished them with asworn statement,'concerning your activities here orlack of it. We have been advised to acquaint your officewith the facts here in disclosed, should you still feelthere is no necessity for a full time supervisor, to sched-ule the work and to pass Borden's orders on to hisforman, then we must conceed that this is proof of thefact, that Spinoza's name on our pay checks is for thepurpose of keeping organized maintenance personalfrom negotiating with Borden company.There outher facts which tend to foster this belief.The use of your contract with Borden as a reason fornot being able to negotiate many of the articles in ourproposedagreement.Your company's apparent lack ofinerest for expanding to a state wide operation.We submit, you could be unaware of the prob-lems, with your supervisor. You could be unawaer, ofhim using your contract with Borden as a reason fornot negotiating on some things, even though your con-tract with them was negotiated after you started nego-tiating with your employees. We will all be looking forsome action on your part in the near furture. It wouldbe a shame, to have all this time and money spent onnegotiations only to have to do it all over agin withBordens or to go to the time and trouble of organizinga state wide operation only to have it turned downbecause of the presence of one character.527Sincerely Your'sGeorge L. SmithPerry E.MillerDonald H. PendergraphObie WasdenJeremiah WintersJesse C. DavisP. S. To better exemplify your problemshere, we areinclosing a copy of a petition, which has all of themechanic's names on it, except two. [sic]Again, after consultation with the other Local officersand members, on or about October 10, 1971, Smith pre-pared the following petition which in the next 2 days wassigned by 37 of the 39 skilled mechanics employed by Re-spondent including the six here involved:To Whom It May Concern:We, the members of the maintenance group, at theBorden plant Piney Point, Florida, do petition any andall officials of the Borden Chemical Company for AD-MITTANCE into the Company as a group or as indi-viduals, in order to better our services to the Company.This signed petition was sent to Borden without any dis-cernible result.Just before Smith left on a 2-week vacation on October24, he gave this October 6 letter to Local Union Vice Presi-dent Jesse C. Davis with instructions to forward that lettertogether with a copy of the signed petition to Borden to VicePresident Miller in Houston if the union officers determinedduring his absence that it was necessary for their welfare.On or about October 31, 1971, after the latter had beensigned by Perry E. Miller, Donald H. Pendergraph, ObieWasden, Jeremiah Winters, and Jesse C. Davis, in additionto the original signature of George L. Smith, it was so for-warded with the petition enclosed to Miller.On November 23, 1971, Miller arrived in Bradentonwith the letter and enclosure. He conferred with Grahamregarding the complaints made in the letter.Theydecidedto fire the six men who had signed the October 6, 1971,letter.On November 24, Respondent discharged Smith, Mill-er, Pendergraph, Wasden, Winters, and Davis for "disloyal-ty to the Company" for having composed, signed, andforwarded the aforequoted letter and petition. Counsel forRespondent agreed that all six of the employees were firedbecause of their connection with the above letter and peti-tion.B. ConclusionsIt is admitted that the six dischargees here were dis-charged because they composed, executed, and mailed theletter,quoted heretofore, to Respondent Vice PresidentMiller as well as the petition to Borden which was enclosedin the letter to Miller.General Counsel contends that the actions of the six inregard to the letter and the petition constituted concerted,if not union, protected activity on the part of the dischargeesand that, as they admittedly were discharged because oftheir participation in the above-referred-to activity, Re- 528DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent committed an unfair labor practice by dischargingthem on November 24, 1971.Respondent, on the other hand, argues that by theirparticipation in the letter and the petition, the dischargeeswere "disloyal" to the Company,3 attempted to undercut theauthority of General Manager Graham by taking their com-plaints to his superior, Vice President Miller, and furthersought to cause Respondent to lose its contract with Bordenso that the discharges were for cause and perfectly justified.In its brief Respondent cites cases where the Board hasheld an employer committed no unfair labor practice indischarging an employee for offering information to an at-torney prosecuting a negligence case against the Respon-dent utility;4 a case involving discharges for referring to theboss as an "old man" which the Board held to be "abu-sive,"5 or a case where the Board held justifiable the dis-charge of a life insurance salesman for writing letters tocustomersdisparaging the Company.6The cases cited are inapposite here for the simple rea-son that both the letter and the petition here directly in-volved the employment, wages, hours, and workingconditions of the employees involved.The letter, of course, was an attempt, as the employeessaw it, to improve Respondent's service to its customer bykeeping Respondent's generalmanager on the job as well asimprove the morale and working conditions of theRespondent's employees on the job by making that samegeneral manager available to handle some of the existingemployee gripes and grievances in addition to handlingRespondent's work with Borden. Certainly it is not "disloy-alty" for employees to notify the employing company whenone of its employees, even executives, is failing to performthe Company's work efficiently, especially when those em-ployees reasonably believe that the Company does notknow the facts about the alleged inefficiency. The generalmanager may well consider that the employees were being"disloyal" to him in so notifying the Company but it cer-tainly cannot be considered as disloyalty to the Company.Many an employee has been discharged for inefficiency orlack of attention to duty. I know of no reason why execu-tives should be exempt therefrom. The employees here wereattempting to improve their own efficiency, their own jobsand working conditions,aswellas to improve theCompany's service to its customers.The petition was much the same. Borden had alreadystartedusing itsown Borden employees to do some of themaintenancework (electrical) previously done by Respon-dent under its contract and had given Respondent's em-ployees reasonable cause to believe thatmore,or all , ofRespondent'smaintenancework might be taken from Re-spondent so that Respondent's employees would lose theirentire employment. The petition thus was a concerted effortby Respondent's employees to retain their jobs in the plantiforwhen Borden took over the remainder of the3Graham testified that Union Business RepresentativeJoyner had toldhim that the dischargees here deserved to be discharged for extreme"disloy-alty" toRespondent.If this hearsay testimony be true, it may well accountfor the Union's obvious disinterest during the negotiations. Joyner,however,did not testify.4West Texas UtilitiesCompany,22 NLRB 560.STechnitrol,Inc.,174 NLRB 1234.6 LibertyMutual InsuranceCo,194 NLRB No. 171.Respondent's work under the contract. This was a concert-ed effort at job preservation.That such actions on the part of the six dischargeeshere was both concerted and protected was determined inthe oft and favorably cited case ofN.L.R.B. v. Guernsey-Muskingam Electric Cooperative, Inc.,285 F.2d 8, enfg. 124NLRB 682.Here, as there, Respondent discharged the six dischar-gees for engaging in concerted, protected activities in con-nection with their employment, wages, hours, and workingconditions in violation of Section 8(a)(1) of the Act. I sofind. In addition, as these activities were taken and directedby officers and members of the Local Union, albeit withoutthe aid and assistance of the business representatives of theJoint Council No. 1, these discharges also constitute a viola-tion of Section 8(a)(3) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operations de-scribed in section I, above, having close, intimate, and sub-stantial relationship to trade, traffic,and commerce amongthe several States and tends to lead to labor disputes bur-dening and obstructingcommerceand the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that Respondentcease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Respondent discriminated in regardto the hire and tenure of employmentof JesseC. Davis,Donald H. Pendergraph, George L. Smith, Perry E. Miller,Obie V. Wadsen, and Jeremiah Winters by dischargingthem on November 24,because of their concerted andunion protected activities in violation of Section8(a)(1) and(3) of the Act, I will recommend that Respondent offer eachof them full and immediate reinstatement to his former jobor, if that job no longer exists, to a substantially equivalentposition, without prejudice to his seniority or other rightsand privileges and make him whole for any loss of pay hemay have suffered by reason of said discrimination againsthim by payment to him of a sum of money equal to thatwhich he would have earned from the date of the discrim-ination to the date of the Respondent's offer of rein-statement less his net earnings during such period inaccordance with the formula set forth inF.W.WoolworthCompany,90 NLRB 289, with interest thereon at 6 percentper annum.Because of the type of the unfair labor practices en-gaged in by Respondent,I sense anopposition by Respon-dent to the policies of the Act in general and I deem itnecessary to order Respondent to cease and desist from inany manner interfering with the rights guaranteed its em-ployees in Section 7 of the Act.Upon thebasis of the foregoing findings of fact andupon the entire record herein, I make the following: SPINOZA, INC.529CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure ofemployment of Jesse C. Davis, Donald H. Pendergraph,George L. Smith, Perry E. Miller, Obie V. Wadsen, andJeremiah Winters by discharging each of them on Novem-ber 24, 1971, because of the fact that they engaged in con-certed and union protected activities, Respondent hasengaged in andis engagingin unfair labor practices in viola-tion of Section 8(a)(l) and (3) of the Act.2. By interfering with,restraining, and coercing its em-ployees in the rights guaranteed them in Section 7 of theAct,Respondent has interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct.3. The aforesaid unfair labor practices affect commercewithinthe meaningof Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,I hereby issue the following recommended:?ORDERRespondentSpinoza,Inc., Piney Point, Florida, andHouston, Texas, its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating in regardto the hire and tenure of employment or any terms or condi-tions of employment of any of its employees because of theirconcerted, and/orunion,protected activities.(b) In any manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed them in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer to Jesse C. Davis, Donald H. Pendergraph,George L. Smith, Perry E. Miller, Obie V. Wadsen andJeremiahWinters and each of them immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, and makeeach whole for any loss of pay he may have suffered byreason of said discrimination against him in the manner setforth in the section of thisDecisionentitled "The Remedy,"withinterestthereon at 6 percent per annum.(b) Notify immediately the above named individuals, ifpresentlyserving inthe Armed Forces of the United States,their right to fullreinstatement,upon application, after thedischarge from the Armed Service, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports,as wellas all other records neces-sary to analyze and compute the amount of backpay dueunder the terms of thisDecision.(d) Postat itsPiney Point, Florida, facility copies of theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 12,after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(e) Notify the Regional Director for Region 12, in writ-ing within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith?It is further recommended that,unlessRespondent no-tifies said Regional Director within 20 days from the receipthereof that it will take the action here ordered, the Boardissue an order directing Respondent to take the action hereordered.7 In the event no exceptionsare filed as provided by Sec.102.46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of theRules and Regulations,be adopted by the Boardand become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes.8 In the eventthatthe Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelations Board"shall read"Posted Pursuant to aJudgmentof the UnitedStatesCourt of AppealsEnforcing an Order of theNational LaborRelations Board."9 In the eventthat thisrecommendedOrderis adoptedby theBoard afterexceptions have beenfiled,thisprovision shall be modified to read. "Notifythe RegionalDirectorfor Region12 in writing, within 20 daysfrom the dateof this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in any manner discharge or discrim-inate in regard to the hire and tenure of employmentor of any term or condition of employment of any ofour employees because of their concerted or union ac-tivities.WE WILL offer to Jesse C. Davis, Donald H. Pen-dergraph, George L. Smith, Perry E. Miller, Obie V.Wadsen, and Jeremiah Winters immediate and full re-instatement to his former job or, if that job no longerexists, a substantially equivalent position, without prej-udice to his seniority or other rights and privileges, andwe will pay each of them for any loss of pay he mayhave suffered by reason of our discriminationagainsthim, together with interest thereon at 6 percent perannum.WE WILL NOT in anymanner interferewith,restrain,or coerce our employees in the exercise of their right toself-organization, to form, join, or assist a union oftheir choice, to bargain collectively through a collectivebargaining agent chosen by our employees,to engagein concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or torefrain from any such activities. 530DECISIONSOF NATIONALLABOR RELATIONS BOARDSPINOZA,INCThis notice must remain posted for 60 consecutive days(Employer)from the date of posting and must not be altered,defaced,or covered by any other material. Any questions concerningDatedBythis notice or compliance with its provisions may be direct-(Representative)(Title)ed to the Board's Office, Federal Office Building, Room706, 500 Zack Street, P.O. Box 3322, Tampa, FlordiaThis is an official notice and must not be defaced by33602,Telephone 813-228-7227.anyone.